DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, pertaining to claims 1-19 drawn to a catheter, in the reply filed on 3/1/2022 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/1/2022.
Claim Objections
Claim 1, 5-6, 11, and 12 are objected to because of the following informalities:  
Claim 1, lines 9-10 recites “(cross-sectional area of the second layer/cross-sectional area of the”. The Examiner suggests amending this to recite “(the cross-sectional area of the second layer/ the cross-sectional area of the first layer” as the Examiner believes the Applicant is referring to the cross-sectional area of the first and second layer as recited within lines 8-9 of claim 1. The Examiner also suggests writing the “(1)” before the equation is recited.
Claim 1, lines 16-18 recites equation (1) after the period. The Examiner suggests amending claim 1, line 16 to recite “equation (1) is 92% or more[[.]], wherein equation (1) is:” and then inserting a period after the recitation of equation (1).
Claim 5, lines 3-4 recites “between the outside of the insertion member and the inside of the outer tubular member”. The Examiner suggests amending this to recite “between [[the]] an outside of the insertion member and [[the]] an inside of the outer tubular member” as both the outside and inside of the insertion member and outer tubular member, respectively, have not been previously recited.
Claim 6, lines 14-16 recites the second equation. The Examiner suggests amending line 13 to recite “(v) repeating the above (iii) to (iv) 20 times; wherein equation (2) is:” and then inserting a semicolon after recitation of equation (2). The Examiner also suggests writing the “(2)” before the equation is recited.
Claim 11, line 2 recites “for flow passage of a fluid, into which a fluid”. The Examiner suggests amending this to recite “for flow passage of a fluid, into which [[a]] the fluid” as the Examiner believes this to be the same fluid. For the purpose of examination, the limitation will be interpreted as the suggested amending is written.
Claim 12 recites the limitation “([[a ]] Shore hardness of the material constituting the first layer / [[a]] Shore hardness of the material constituting the second layer)”. The Examiner suggests amending this to recite “([[a ]] the Shore hardness of the material constituting the first layer / [[a]] the Shore hardness of the material constituting the second layer)” as the Shore hardness of the materials constituting the first and second layers have been previously recited within the claim.
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, lines 1-2 recite “The catheter according to claim 5 [[ or 6]]…with the rated burst pressure (RBP)”. The Examiner suggests amending this claim such that it depends upon claim 6 as rated burst pressure has not been previously recited within claim 5. Therefore, for the purpose of examination, claim 7 will be to interpreted as depending upon claim 6 to provide antecedent basis for the limitation of “the rated burst pressure (RBP)”.
Claim 8, lines 1-2 recite “The catheter according to 
Claim 9 recites the limitation "the distal side of the shaft" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation “the distal side of the shaft” will be interpreted as “a [[the]] distal side of the shaft”.
Claim 10 recites the limitation "the distal side of the second lumen" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation “the distal side of the second lumen” will be interpreted as “a [[the]] distal side of the second lumen”.
Claim 11 recites the limitation "the distal side of the shaft” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation “the distal side of the shaft” will be interpreted as “a [[the]] distal side of the shaft”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 9-10, and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi (JP 2007236633A) in view of Falotico et al. (US 2007/0141112; hereinafter Falotico) and Matsumoto (JP 2004033354A).
The machine translation of Ishibashi is provided by the Applicant  within applicant’s IDS dated 6/24/2020. However, no translation was provided for Matsumoto. The Examiner has provided a machine translation of Matsumoto. Please see the attached NPL.
With regards to claim 1, Ishibashi discloses (Figs. 7 and 15) a catheter (see [0065] “a balloon catheter”) having a distal side (see [0066] “distal end side of the balloon catheter”) and a proximal side (near 004 in Fig. 7) comprising: 
a shaft (001 and 005) having an outer tubular member (005; see [0066]) and 
an insertion member (001; see [0073] “the first tube 001 is a multilayer tube”, [0074], and [0084]) wherein at least a part of the insertion member in an axial direction thereof is disposed in the outer tubular member (see Fig. 7 and see [0067] “the first tube 001 may be coaxially disposed inside the second tube 005”), 
at least one of the outer tubular member or the insertion member is a multilayer tube (see [0073] “the first tube 001 is a multilayer tube”) having a first layer (outer layer; see [0084] “Three layer tube…with polyamide elastomer…as outer layer, low density polyethylene…as intermediate layer, and high density polyethylene…as inner layer”) and a second layer (intermediate layer and inner layer; see [0084] “Three layer tube…with polyamide elastomer…as outer layer, low density polyethylene…as intermediate layer, and high density polyethylene…as inner layer”) laminated with the first layer (the intermediate and inner layers are laminated with the outer layer as described within [0084]), 
wherein in a cross-section that is perpendicular to an axial direction of the multilayer tube, a ratio of a cross-sectional area of the second layer to a cross-sectional area of the first layer (cross-sectional area of the second layer/cross-sectional area of the first layer) is 0.7 or less (see [0084] “Three-layer tube (inner diameter 0.41 mm…The inner layer has a thickness of 0.02 mm, the intermediate layer has a thickness of 0.04 mm, and the outer layer has a thickness of 0.06 mm” and see the calculation of the cross-section area below);
The inner diameter of the three-layer tube plus twice the thickness of the inner and intermediate layers teaches a diameter of the second layer of 0.53 mm. Next, using the calculated diameter, the cross-sectional area of the circle can be calculated using the equation of Area = π*(diameter/2)2. Therefore, the cross-sectional area of the second layer is equal to 0.221 mm2.
The cross-sectional area of the first layer can be calculated by using the diameter of the three-layer tube which is disclosed as 0.65 mm (see [0085]) and the equation of Area = π*(diameter/2)2. Therefore, the cross-sectional area of the first layer is equal to 0.332 mm.
Finally, using the following equation of the cross-sectional area of the second layer divided by the cross-sectional area of the first layer the ratio of 0.666 was calculated which is below 0.7 or less as claimed within claim 1.
wherein in the cross-section that is perpendicular to the axial direction of the multilayer tube, an initial roundness calculated by equation (1) is 92% or more (see [0084] “Three-layer tube…(Diameter 0.65 mm) was produced by extrusion molding”; based on this disclosure the cross-section is a circle and therefore the minor and major axis outer diameters are equal. Therefore, the initial roundness calculated by equation (1) is 100%). 
initial roundness (%) = (a minor axis outer diameter of the multilayer tube / a major axis outer diameter of the multilayer tube) x 100 (1)
However, Ishibashi is silent with regards to a material constituting the second layer has a higher degree of crystallinity than that of a material constituting the first layer; and wherein the material constituting the second layer has a lower melting point than that of the material constituting the first layer.
Nonetheless, Falotico teaches a material constituting the second layer has a higher degree of crystallinity than that of a material constituting the first layer (see [0027] “a biocompatible polymer of…a higher degree of crystallinity…is more suitable for forming the innermost layer or the inner layers in the present invention, since the layer(s) formed by such a polymer is more resistant to the same solvent(s) than the outer layer(s) and thereby allows for sequential coating of the outer layer(s)”, [0029], and [0031]; wherein the inner layer is analogous to the second layer and the outer layer is analogous to the first layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the material constituting the second layer of Ishibashi such that the material constituting the second layer has a higher degree of crystallinity than that of the material constituting the first layer as taught by Falotico. One of ordinary skill in the art would have been motivated to make this modification, as Falotico teaches that having the innermost layer at a higher degree of crystallinity allows for sequential coating of the outer layer(s) (see [0027] of Falotico).
The catheter of Ishibashi modified in view of Falotico will hereinafter be referred to as the catheter of Ishibashi and Falotico. Neither Ishibashi nor Falotico teaches that the material constituting the second layer has a lower melting point than that of the material constituting the first layer.
Nonetheless, Matsumoto teaches the material constituting the second layer has a lower melting point than that of the material constituting the first layer (see page 1, last 5 lines through page 2, line 9 “And an outer layer made of a stretch-oriented thermoplastic polymer. (3) The melting point of the stretched and oriented thermoplastic polymer is at least 5° C higher than the melting point of the thermoplastic polymer constituting the inner layer” and “Preferably, the melting point of the outer layer polymer material is 10 ° C or higher than the melting point of the inner layer polymer material” wherein the outer layer is analogous to the first layer and the inner layer is analogous to the second layer in the current application).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the material constituting the second layer of Ishibashi and Falotico such that the material constituting the second layer has a lower melting point than that of the material constituting the first layer as taught by Matsumoto. One of ordinary skill in the art would have been motivated to make this modification, as Matsumoto teaches that if the melting point of the outer layer polymer material is not higher than 5° C than the melting point of the inner layer polymer material, it is difficult to melt only the inner layer polymer material (see page 2, lines 11-13 from the bottom of the page within Matsumoto).
The catheter of Ishibashi and Falotico modified in view of Matsumoto will hereinafter be referred to as the catheter of Ishibashi, Falotico, and Matsumoto.
With regards to claim 2, the catheter of Ishibashi, Falotico, and Matsumoto teaches the claimed invention of claim 1, and Ishibashi further teaches that the second layer is disposed more inside in a radial direction than the first layer (see [0084] wherein the outer layer is the first layer and the intermediate and inner layers are the second layer).
With regards to claim 3, the catheter of Ishibashi, Falotico, and Matsumoto teaches the claimed invention of claim 1, and Ishibashi further teaches that the insertion member is the multilayer tube (see [0073] “the first tube 001 is a multilayer tube”).
With regards to claim 4, the catheter of Ishibashi, Falotico, and Matsumoto teaches the claimed invention of claim 3, and Ishibashi further teaches that the insertion member (001) has a first lumen (002) for a guide wire (see [0066] “the first lumen 002 is preferably a guide wire lumen”, [0002], and [0071]).
With regards to claim 5, the catheter of Ishibashi, Falotico, and Matsumoto teaches the claimed invention of claim 3, and wherein the shaft (001 and 005) has a second lumen (006) for flow passage of a fluid (see [0066] and [0091] “the inner surface of the second tube is an inflation lumen”) and wherein the second lumen is disposed the outside of the insertion member (001) and the inside of the outer tubular member (005) (see Fig. 7 which shows the second lumen 006 being disposed in the outside of the insertion member 001 and inside the outer tubular member 005).
With regards to claim 9, the catheter of Ishibashi, Falotico, and Matsumoto teaches the claimed invention of claim 5, and Ishibashi further teaches that the second lumen (006) is provided on the distal side of the shaft (see Fig. 7 which shows the second lumen 006 provided on the distal side of the shaft).
With regards to claim 10, the catheter of Ishibashi, Falotico, and Matsumoto teaches the claimed invention of claim 5, comprising a balloon (010) connected on the distal side of the second lumen (006) (see Fig. 7 which shows the balloon connected on the distal side of the second lumen 006).
With regards to claim 13, the catheter of Ishibashi, Falotico, and Matsumoto teaches the claimed invention of claim 1, and Ishibashi further teaches that the material constituting the first layer (“polyamide elastomer…as outer layer” see [0084]) and the material constituting the second layer (“low density polyethylene…as intermediate layer” and “high density polyethylene…as inner layer” see [0084]) are a thermoplastic resin (wherein polyamide elastomer, low density polyethylene, and high density polyethylene are all thermoplastic resin).
With regards to claim 14, the catheter of Ishibashi, Falotico, and Matsumoto teaches the claimed invention of claim 1, and Ishibashi further teaches that the material constituting the first layer is a polyamide-based resin (“polyamide elastomer…as outer layer” see [0084]).
With regards to claim 15, the catheter of Ishibashi, Falotico, and Matsumoto teaches the claimed invention of claim 1, and Ishibashi further teaches the material constituting the second layer is a polyolefin-based resin (“low density polyethylene…as intermediate layer” and “high density polyethylene…as inner layer” see [0084]).
With regards to claim 16, the catheter of Ishibashi, Falotico, and Matsumoto teaches the claimed invention of claim 15, and Ishibashi further teaches that the polyolefin-based resin is a high-density polyethylene resin (“high density polyethylene…as inner layer” see [0084]) or a polypropylene resin.
With regards to claim 17, the catheter of Ishibashi, Falotico, and Matsumoto teaches the claimed invention of claim 1, and Ishibashi further teaches that the second layer (“low density polyethylene…as intermediate layer” and “high density polyethylene…as inner layer” see [0084]) has a layer A (“high density polyethylene…as inner layer” see [0084]), and a layer B (“low density polyethylene…as intermediate layer” see [0084]) laminated with the layer A (see [0084]), and the layer B joins the first layer and the layer A (see [0084]). .
With regards to claim 18, the catheter of Ishibashi, Falotico, and Matsumoto teaches the claimed invention of claim 17, and Ishibashi further teaches that a material constituting the layer B is a linear low-density polyethylene resin (“low density polyethylene…as intermediate layer” see [0084]).
With regards to claim 19, the catheter of Ishibashi, Falotico, and Matsumoto teaches the claimed invention of claim 1, and Ishibashi further teaches that the outer tubular member (005) and the insertion member (001) are relatively movable in a distal and proximal direction (see [0047] and [0067] wherein the Examiner is interpreting the disclosure of arranging the outer tubular member/second tube 005 and the insertion member/first tube 001 in parallel would require the relative movement in a distal and proximal direction which would be within the scope of the Applicant’s explanation of relatively movable as described within [0060] of the specification dated 6/25/2020).

Claim 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi, Falotico, and Matsumoto as applied to claim 5 above, and further in view of Fukaya et al. (US 6,960,186; hereinafter Fukaya).
With regards to claim 6, the catheter of Ishibashi, Falotico, and Matsumoto teaches the claimed invention of claim 5, however Ishibashi is silent with regards to in a cross-section that is perpendicular to the axial direction of the insertion member, and after a pressure test that follows, a roundness of the insertion member calculated by the following equation (2) is of 75% or more, after the pressure test, wherein the pressure test is defined by (i)-(v), 
(i) disposing a core material within the first lumen, 
(ii) placing the catheter under a 1 atm (atmospheric pressure) and 37°C water environment, 
(iii) applying pressure of rated burst pressure (RBP) + 1 atm (atmospheric pressure) to within the second lumen for 30 seconds, 
(iv) depressurizing the pressure within the second lumen to 1 atm (atmospheric pressure), and 
(v) repeating the above (iii) to (iv) 20 times 
roundness after pressure test (%) = (a minor axis outer diameter of the insertion member after the pressure test / a major axis outer diameter of the insertion member after the pressure test) x 100 (2) 
wherein the minor axis outer diameter and the major axis outer diameter of the insertion member after the pressure test are measured at the same point where the minor axis outer diameter and the major axis outer diameter of the insertion member are measured upon the calculation of the initial roundness.
Nonetheless, Fukaya teaches (Figs. 9-15) in a cross-section that is perpendicular to the axial direction of the insertion member, and after a pressure test that follows, a roundness of the insertion member calculated by the following equation (2) is of 75% or more (see Col. 3, line 56 – Col. 4, line 18, Col. 20, lines 34-37, and Figs. 9-15 which depict the diameter being increased as the inflation pressure is increased; therefore as the disclosure of a diameter implies a circle this would indicate that the minor axis outer diameter of the insertion member after the pressure test would be equal to the major axis outer diameter of the insertion member after the pressure test as the diameter would increase constantly throughout the diameter of the circle; thus a roundness of 100% would be achieved)
roundness after pressure test (%) = (a minor axis outer diameter of the insertion member after the pressure test / a major axis outer diameter of the insertion member after the pressure test) x 100 (2) 
wherein the minor axis outer diameter and the major axis outer diameter of the insertion member after the pressure test are measured at the same point where the minor axis outer diameter and the major axis outer diameter of the insertion member are measured upon the calculation of the initial roundness (measuring the minor axis outer diameter and the major axis outer diameter of the insertion member after the pressure test are measured at the same point where the minor axis outer diameter and the major axis outer diameter of the insertion member are measured upon the calculation of the initial roundness is considered to be a matter of design choice wherein one of ordinary skill would be able to measure both at the same point through routine optimization as there is finite number of points to measure at).
The specific steps of (i) – (v) of the pressure test are considered to be a product by process limitations. A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter of Ishibashi, Falotico, and Matsumoto with a teaching of Fukaya such that in a cross-section that is perpendicular to the axial direction of the insertion member, and after a pressure test that follows, a roundness of the insertion member calculated by the following equation (2) is of 75% or more, after the pressure test wherein equation (2) comprises: roundness after pressure test (%) = (a minor axis outer diameter of the insertion member after the pressure test / a major axis outer diameter of the insertion member after the pressure test) x 100 (2); and wherein the minor axis outer diameter and the major axis outer diameter of the insertion member after the pressure test are measured at the same point where the minor axis outer diameter and the major axis outer diameter of the insertion member are measured upon the calculation of the initial roundness. One of ordinary skill in the art would have been motivated to make this modification, as Fukaya teaches that testing compliance is critical in ensuring that the vascular walls are not impaired by over-dilation when the balloon is subjected to high pressures (see Col. 3, line 56 – Col. 4, line 18 and Col. 20, lines 34-37 of Fukaya).
The catheter of Ishibashi, Falotico, and Matsumoto modified in view of Fukaya will hereinafter be referred to as the catheter of Ishibashi, Falotico, Matsumoto, and Fukaya.
With regards to claim 7, the catheter of Ishibashi, Falotico, Matsumoto, and Fukaya teaches the invention of claim 6, and Ishibashi further teaches that when the fluid is supplied with the rated burst pressure (RBP) (see [0066] “apply pressure to balloon”) into the second lumen (006), and an outer diameter reduction rate of the insertion member at a point where an outer diameter of the insertion member becomes smallest is within 10% (the second lumen 006, as shown within Fig. 7, shows the shortest outer diameter of the insertion member 001, and since the insertion member does not reduce in outer diameter the the reduction rate is 0% which is within 10%).
With regards to claim 8, the catheter of Ishibashi, Falotico, Matsumoto, and Fukaya teaches the invention of claim 7, and Ishibashi further teaches that the point where the outer diameter of the insertion member becomes smallest is inside the second lumen (Fig. 7 shows that the point where the outer diameter of the insertion member 001 being the smallest is inside the second lumen 006). 
Claims 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi, Falotico, and Matsumoto as applied to claim 3 above, and further in view of Jacques (US 2003/0014008).
With regards to claim 5, the catheter of Ishibashi, Falotico, and Matsumoto teaches the claimed invention of claim 3, however, Ishibashi is silent with regards to the shaft having a second lumen for flow passage of a fluid and wherein the second lumen is disposed between the outside of the insertion member and the inside of the outer tubular member. 
Nonetheless, Jacques teaches (Figs. 1-2B) the shaft (see at 1 in Fig. 2b and see [0003]) having a second lumen (24; see [0039]) for flow passage of a fluid (see abstract and [0039]) and wherein the second lumen is disposed between the outside of the insertion member (see internal structure of sheath 4) and the inside of the outer tubular member (4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the shaft of the catheter of Ishibashi, Falotico, and Matsumoto such that the shaft has a second lumen for flow passage of a fluid and wherein the second lumen is disposed between the outside of the insertion member and the inside of the outer tubular member as taught by Jacques. One of ordinary skill in the art would have been motivated to make this modification, as Jacques teaches that a lumen dedicated to infuse contrast media allows for the fluoroscopic elucidation of the site being evaluation or manipulated (see [003] of Jacques).
The catheter of Ishibashi, Falotico, and Matsumoto modified in view of Jacques will hereinafter be referred to as the catheter of Ishibashi, Falotico, Matsumoto and Jacques.
With regards to claim 11, the catheter of Ishibashi, Falotico, Matsumoto, and Jacques teaches the claimed invention of claim 5, and Ishibashi further teaches that the shaft (001 and 005) has a third lumen (006) for flow passage of a fluid, into which a fluid is supplied (see [0066] and [0091] “the inner surface of the second tube is an inflation lumen”), and wherein the catheter has a balloon (010) which is connected to the third lumen, on the distal side of the shaft (see Fig. 7).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi, Falotico, and Matsumoto as applied to claim 1 above, and further in view of Jeon et al. (US 2015/0190624; hereinafter Jeon).
With regards to claim 12, the catheter of Ishibashi, Falotico, and Matsumoto teaches the claimed invention of claim 1, however, Ishibashi is silent with regards to a ratio of a Shore hardness of the material constituting the first layer to a Shore hardness of the material constituting the second layer (Shore hardness of the material constituting the first layer / Shore hardness of the material constituting the second layer) is 0.9 or more.
Nonetheless, Jeon teaches a ratio of a Shore hardness of the material constituting the first layer to a Shore hardness of the material constituting the second layer (Shore hardness of the material constituting the first layer / Shore hardness of the material constituting the second layer) is 0.9 or more (see [0022] wherein the first layer is the layer made of a resin composition and the second layer is the other layer made of the polypropylene based elastomer; wherein the 40A/35A ratio is equal to 1.14 which is equal or more than 0.9).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the material of the first layer of the catheter of Ishibashi, Falotico, and Matsumoto such that the a ratio of a Shore hardness of the material constituting the first layer to a Shore hardness of the material constituting the second layer (Shore hardness of the material constituting the first layer / Shore hardness of the material constituting the second layer) is 0.9 or more is achieved as taught by Jeon. One of ordinary skill in the art would have been motivated to make this modification, as Jeon teaches that this Shore hardness ratio has excellent kink resistance, toughness, transparency, and non-adsorption of drugs (see [0050] of Jeon).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hossainy et al. (US 2005/0233062) see [0123] which describes varying levels of crystallinity in polymeric layers.
Burgmeier et al. (US 2005/0142314) see [0061] which describes varying levels of crystallinity in a multi-layer catheter or balloon.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783